Citation Nr: 0204313	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  00-02 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant's private physician


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969.  

This case arises from a February 1999 rating action entered 
by the Department of Veterans Affairs (VA) regional office 
(RO) in San Juan, Puerto Rico that denied the veteran's 
attempt to reopen a claim for service connection for a 
psychiatric disorder.  The veteran appealed that decision to 
the Board of Veterans' Appeals (Board) in Washington, DC., 
and in a May 2000 decision, the Board reopened the veteran's 
claim and remanded it to the RO for additional development.  
The case has since been returned to the Board.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of the 
veteran's appeal has been obtained by the RO.  

2.  The most probative medical evidence of record shows no 
causal relationship between any current psychiatric 
disability and the veteran's military service.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§ 3.303(2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As an initial matter, the Board notes that during the 
pendency of this appeal, the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  This legislation is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), and it essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law, which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

After reviewing this case, the Board is satisfied that the 
requirements of this law and its implementing regulations 
have been met.  The record shows that the veteran was advised 
of the essential contents of this law in a letter addressed 
to him in June 2001.  In addition, through the statement of 
the case and supplemental statements of the case, the veteran 
was informed of the specific law and regulations governing 
entitlement to the benefit he seeks, and the RO has fully 
attempted to obtain those records identified as relevant to 
this matter.  In particular, the Board notes that the 
veteran's service medical records have been obtained and that 
the RO specifically asked the veteran for authorization to 
obtain the treatment records of the private physician from 
whom he apparently received his post service psychiatric 
treatment.  The veteran, however, did not provide that 
authorization, but instead submitted a current psychiatric 
evaluation from this physician.  He also submitted a 
statement in which he wrote that the "evidence on my case is 
already on record," by which he presumably meant he intended 
to submit no further records concerning the appeal, or that 
all the relevant records had been obtained.  In either case, 
no additional development of private records appears 
warranted, and as the veteran was examined for VA purposes in 
connection with his claim, and a relevant opinion was 
obtained, it may be concluded that VA's obligation to develop 
his claim and to provide appropriate notice to the veteran 
has been satisfied.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  In addition, 
when a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  38 C.F.R. § 3.303.  

The veteran in this case essentially contends that he has a 
psychiatric disorder that had its onset during service.  A 
review of the veteran's service medical records, however, 
discloses no complaints, treatment or referrals for 
psychiatric care.  These records do show that the veteran was 
struck in the head by a rock, which was thrown up by the 
detonation of a land mine during training.  This in turn 
caused a 1-inch laceration that required some stitches to 
close, but as indicated, there was no psychiatric or 
neurologic follow-up to this injury.  Moreover, the report of 
the examination conducted in connection with the veteran's 
discharge from service shows that there were no psychiatric 
abnormalities noted upon clinical evaluation.  

Post service records show that the veteran received no 
psychiatric treatment until 1998, almost 30 years after his 
discharge from service.  (They do show that when the veteran 
was examined for VA purposes in May 1970, 10 months after 
service, a psychiatrist diagnosed him to have a phobic 
reaction, which was apparently related to a fear of dogs.  
There was no indication, however, that this was considered to 
be related to service in any way.  Likewise, as stated above, 
there is no record of any treatment for this phobia or any 
other psychiatric impairment until 1998.)  

In connection with his current claim, several statements have 
been provided by a private physician, Dr. Raul Correa Grau, 
who apparently first started to treat the veteran in 1998.  
Dr. Correa Grau also testified on the veteran's behalf at the 
hearing conducted at the RO in February 2000.  

In his first statement, dated in February 1999, Dr. Correa 
Grau indicated that one of the veteran's major problems was 
control of aggressive impulses.  He also mentioned a few 
other symptoms including nightmares, insomnia, and poor 
personal interrelations, but he did not actually provide a 
diagnosis.  He did make an apparent reference to the phobic 
reaction diagnosed by the VA physician in 1970, although he 
did not actually quote from that 1970 report.  He also made 
reference to the slight head laceration the veteran sustained 
during service, and to a 1970 rating action which the Board 
notes had inexplicably granted service connection for phobic 
reaction, which benefit was then severed in 1975, when that 
adjudication error was noticed.  No link between these 
disparate pieces of information mentioned by Dr. Correa Grau, 
however, were described.  

The second document received from Dr. Correa Grau, which was 
dated the following month, March 1999, begins with a 
reference to the head laceration the veteran sustained in 
service, and reads as follows:  

II.  Mental Exam

During his stay in the army he worked as a 
Construction Engineer.  He worked with explosives.  
During one of these jobs, a mine exploited (sic) 
and the fragments wounded him, but he never lost 
consciousness.  

During his stay in the Army and after leaving it, 
he continued suffering of hearing and nerves.  

He has multiple phobias and present a very sad 
picture.  And one can see acute homicide, and 
occasional suicidal ideas.  Acute feeling of 
impotence.  

He cries very easily under minor alterations.  

This patient was diagnosed within the year after 
leaving the Army, with a phobic reaction.  I am in 
total agreement that a major depression exists, 
which was poorly diagnosed during the first year of 
his discharge.  Also, the phobic elements, which 
are a reality in my patient, were not very marked.  

I have the impression that there are symptoms that 
accompany the major depression, which manifest 
themselves at the time of this discharge and that 
justify that he received the 10% SC.  

The problem here is the diagnostic of phobic 
reaction, which we do not understand, because we 
get confused.  We already know depression is one 
thing and phobia another, although they can co-
exist.  

PSYCHIATRIC CERTIFICATION

It should be a good idea to review the records of 
his admission in which there is a diagnostic of 
"Phobic Reaction".  So then, we could arrive at a 
better conclusion of the patient.  

III.  DIAGNOSTIC 

Major depression, developed in the United States 
Army, which becomes evidence after the discharge.  

IV.  COMMENTS

There is a casual relation between the job that he 
performed at the Army and feelings of solitude, 
being that he was the only Puerto-Rican in the 
Company and the depression syndrome that shows up 
after the discharge.  It is a major depression that 
has grown with repeated symptoms of homicide and 
suicidal feelings.  All this is apparent at his 
work and with his social relations.  

Obviously, the statement provided by Dr. Correa Grau is not 
very clearly written.  This may be, in part, a consequence of 
translation since the original documents provided by Dr. 
Correa Grau were written in Spanish, and the Board is 
reviewing the English translations.  Interpreting it in a 
manner most favorable to the veteran would indicate that this 
person is of the opinion that the phobic reaction diagnosed 
in 1970, was actually a manifestation of major depression, 
the onset of which occurred during the veteran's service.   

Dr. Correa Grau also testified at the hearing conducted at 
the RO in February 2000.  Indeed, he provided the only 
testimony taken at that hearing, as the veteran himself chose 
not to speak.  In his testimony, the doctor indicated that he 
had discussed with the veteran, the matter of a "brain 
concussion" the veteran experienced in service, and the 
psychiatric evaluation the veteran underwent for VA purposes 
shortly after his discharge from service.  It was also 
indicated that Dr. Correa Grau wanted to supplement the 
statements he had previously provided with an additional 
written report.  The actual testimony on this point is as 
follows:

There are some elements present which I do not have 
on record, I had not entered them into the record, 
uh, in regards to the diagnosis.  I believe, I do, 
that here a maniac depressive condition has to be 
ruled out, incurred in the Army, yes, which did not 
present at the time, alarming symptoms, but that, 
uh, the clinical frame that we have now, is of a 
severe major depression and there are maniac 
traits.  Uh, I would like  . . . some more time . . 
. to change or improve my diagnosis.  

It was further indicated that this new diagnosis would more 
clearly reflect a relationship with the blow to the head the 
veteran received in service.  

The last document received from Dr. Correa Grau was dated in 
May 2001, and was titled "PSYCHIATRIC EVLUATION."  

After setting forth the veteran's personal identifiers, the 
report is as follows:

MENTAL EXAMINATION

This patient worked in an Explosives Unit while in 
the Army, and was involved in an accident.  A mine 
exploded and he sustained a head injury.  It 
required several stitches.  

He still suffers from ear problems, has developed 
symptoms of depression, and this frame of mind 
causes him to always be irritable and forgetful 
about things.  At times he is explosive and also 
experiences  confusing thoughts.  

Based on the follow up that he has been provided at 
this office since 1998, this patient has shown 
symptoms which are consistent with a chronic 
dysthymic disorder with acute manifestations 
resulting in a major depression with homicidal and 
suicidal elements.  

Our follow up treatment has uncovered this mood 
disorder, which we believe existed since he was 
serving in the Armed Forces, inasmuch as he was 
seen at various times for the same while he was 
there, based on the notations of the physician that 
saw him in the military; which are clearly 
consistent with a nervous condition.  

Eight months after his discharge, he returned to 
the VA Outpatient Clinic, and was seen for his 
nerves.  

The psychological evaluation from Dr. Francisco 
Arizmendi supports the diagnosis of major 
depression (293.3) and PTSD (309.81).  

DIAGNOSIS

1.  Major depression, recurrent
2.  Chronic dysthymic disorder

COMMENTS

Considering the fact that prior to his military 
service, this patient was never under any type of 
psychiatric treatment, it is my judgment, that the 
explosion that occurred, if proven, was the 
underlying element of all the symptoms that he has 
developed since then.  

Considering that his current condition is critical 
and his symptoms are alarming, I would urge his 
hospitalization.  

The psychological report prepared by Dr. Arizmendi, which was 
referred to by Dr. Correa Grau, has also been associated with 
the claims file.  This report, dated in February 2000, 
reflects that Dr. Arizmendi was apparently of the opinion 
that the head laceration the veteran sustained as a result of 
the mine accident in service "affected his nervous system, 
for which he never received treatment" and that the veteran 
left the Army "suffering of the nerves."  After setting 
forth the findings from the various tests performed, Dr. 
Arizmendi goes on to offer his diagnostic impression which 
was Major Depression and post traumatic stress disorder.  
Regarding the latter diagnosis, he did not set forth the 
trauma he considered to have precipitated that disorder.  

In addition to the foregoing pieces of evidence, the veteran 
was also examined for VA purposes in connection with his 
current claim.  This examination took place in August 2001.  
The report from this examination reflects that the veteran 
apparently was referred to the VA mental hygiene clinic in 
October 1999 with a diagnostic impression of an anxiety 
disorder, but that he did not pursue any follow-up treatment, 
such that there are no records of any psychiatric treatment 
provided by VA.  This examiner also noted the absence of any 
psychiatric treatment, symptoms, evaluations or complaints in 
the veteran's service medical records, as well as the 
conclusions provided in the reports by Dr. Correa Grau, the 
psychological evaluation report by Dr. Arizmendi, and the 
1970 VA examination report.  The examiner goes on to record 
that only after prolonged resistance did the veteran admit 
that he has been working for an airline for the past 10 
years, and that the veteran did not volunteer any other 
information, or given any details about his working history.  

Further, the veteran was described as "very hostile, 
negativistic and uncooperative," and it was noted that the 
veteran was evasive as to any details provided, indicating 
that "everything is written on the record and that it is a 
waste of time."  When confronted with the absence of any 
record of psychiatric treatment in service, as opposed to Dr. 
Correa Grau's statement to the contrary, the veteran admitted 
that Dr. Correa Grau "misinterpreted the psychiatric 
treatment reported in service."  The VA examining physician 
did not enter any formal psychiatric diagnosis, but in 
closing notes, wrote as follows:

The veteran has, and is having a productive life, 
where he has been able to work; and has needed no 
hospitalization nor intensive treatment.  It is 
considered that his most disabling condition is his 
characterological disorder.  There is no evidence, 
as stated by Dr. Grau, of any psychiatric 
treatment, complains, or situations during military 
service.  This was confirmed by the veteran.  

If there is a need for further evaluations, the 
veteran should be seen by another Psychiatrist due 
to his behavior.  There is no evidence of any 
psychiatric condition related to any situation 
during military service.  

After considering the foregoing evidence in its entirety, it 
is the Board's conclusions that the information and reports 
provided by Dr. Correa Grau and Dr. Arizmendi are essentially 
without any probative value.  There are several reasons for 
this conclusion.  As already indicated and evident on their 
face, the reports themselves are written in a very confusing 
manner, which makes it difficult to understand the import of 
their comments, and the rationale used to arrive at the 
conclusions that seem to be provided.  Indeed, the first 
statement by Dr. Correa Grau simply describes various pieces 
of information which have no apparent relationship to each 
other.  

In his second statement, Dr. Correa Grau indicated that the 
veteran was suffering from "nerves" in service, a fact not 
supported by any service medical record, and he illogically 
equates the veteran's phobic reaction to dogs, with major 
depression.  In this document, Dr. Correa Grau also 
apparently attributes the cause of the veteran's current 
major depression to the "feelings of solitude" the veteran 
experienced as the only Puerto Rican in his unit, but he then 
contradicts this conclusion in the report he provided in May 
2001.  In the latter report, he attributed the veteran's 
current psychiatric illness to the in-service accident where 
the mine exploded and caused a laceration to the veteran's 
head.  Moreover, in this May 2001 statement, Dr. Correa Grau 
also expressed his belief that the veteran was treated in 
service for a psychiatric condition, an allegation 
unsupported by the veteran's service records, and in fact, 
contradicted by the veteran himself during the examination 
conducted for VA purposes in August 2001.  

The report provided by Dr. Arizmendi reflects his apparent 
belief that the veteran's laceration from the mine accident 
in service affected the veteran's "nervous system," by 
which he may or may not have meant to imply the veteran's 
psychiatric make-up.  He then goes on to list his diagnostic 
impressions which are neither fully consistent with any of 
the other psychiatric diagnoses of record nor described as 
being linked to any of the information he set out earlier in 
his report.  

The Board is thus presented with a body of evidence that 
includes these confusing, inconsistent and incomplete reports 
prepared by private physicians 30 years after the veteran's 
period of active service, which must be viewed in light of 
service records which contain no reference to psychiatric 
treatment or complaints, a span of nearly 30 years where the 
veteran did not seek any psychiatric treatment, and the 
report of a recent VA examination where the veteran was 
hostile and uncooperative and which yielded no psychiatric 
diagnosis that was linked to the veteran's service.  Indeed, 
any disability was attributed by the VA examiner to 
characterological, rather than psychiatric problems, and this 
examiner specifically concluded that there was no evidence of 
any psychiatric condition related to the veteran's military 
service.  

After considering this record, it is the Board's simple 
conclusion that the documents and testimony provided by the 
private physicians in this case do not contain a trustworthy 
description of the veteran's condition or reliably link any 
current psychiatric disorder from which the veteran may 
suffer, to service.  Given that conclusion, and the other 
evidence that shows no psychiatric treatment or complaints in 
service, a period of nearly 30 years after service with no 
psychiatric treatment or complaints, and a recent VA 
psychiatric examination which fails to show the presence of a 
current psychiatric disorder in any way linked to service, 
there is no basis for establishing service connection for a 
psychiatric disorder in this case.  The most probative 
evidence of record shows no causal relationship between any 
current psychiatric disability and the veteran's military 
service.  Under these circumstances, the veteran's appeal is 
denied.   


ORDER

Service connection for a psychiatric disorder is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

